Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 1 of 16 PAGEID #: 37

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Bayong Brown Bayong and
Ahmed Adem
Case No. 1:20-cv-00989
Plaintiffs, ; Judge Timothy S. Black
Magistrate Judge Stephanie K. Bowman
v.
County of Butler, Ohio, et al. : Jury Demand Endorsed Hereon
Defendants.

 

ANSWER OF DEFENDANTS COUNTY OF BUTLER, OHIO, THE BUTLER COUNTY
BOARD OF COMMISSIONERS, BUTLER COUNTY JAIL, AND
CORRECTIONS OFFICERS A. ROBERTS, L. BROWNING, AND “BLANKTON”
TO PLAINTIFFS’ COMPLAINT

 

Now come Defendants, County of Butler, Ohio, the Butler County Board of
Commissioners, Butler County Jail, and Corrections Officers A. Roberts, L. Browning, and
“Blankton,” by and through counsel, and for their answer to Plaintiffs’ Complaint herein state as
follows:

1. As to paragraph 1 of Plaintiffs’ Complaint, the answering Defendants deny for want
of knowledge the allegation that “Mr. Bayong, a refugee from Cameroon, came to the United
States to escape brutal conditions in his own country, with hope for safety.” The answering
Defendants deny the remaining allegations contained in paragraph 1 of Plaintiffs’ Complaint.

nn As to paragraph 2 of Plaintiffs’ Complaint, the answering Defendants deny the
allegations that Mr. Adem “has been repeatedly physically beaten by correctional officers while

detained by ICE for civil immigration detention at Butler County Jail” and that “Tdjuring the same

 

 

 

 

 

FISHEL DOWNEY
FD 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ur~ Suite 200 (614) 221-8769 EX
wel Attorneys at Law New Albany, Ohio 43054 www. fisheldowney.com

 

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 2 of 16 PAGEID #: 38

guard beating where Mr. Bayong lost his front tooth, Mr. Adem was beaten until his face was
swollen and a correctional officer grabbed his prayer rug and almost stuffed it into a toilet before
another correctional officer intervened.” The answering Defendants deny for want of knowledge
the remaining allegations contained in paragraph 2 of Plaintiffs’ Complaint.

3. The answering Defendants deny the allegations contained in paragraph 3 of
Plaintiffs’ Complaint.

4. The answering Defendants deny the allegations contained in paragraph 4 of
Plaintiffs’ Complaint.

5. The answering Defendants deny the allegations contained in paragraph 5 of
Plaintiffs’ Complaint.

6. As to paragraph 6 of Plaintiffs’ Complaint, the answering Defendants deny that
“Mr. Bayong is currently detained in immigration detention at [the] Butler County Jail in
Hamilton, Ohio.” The answering Defendants deny for want of knowledge the remaining
allegations contained in paragraph 6 of Plaintiffs’ Complaint.

7. As to paragraph 7 of Plaintiffs’ Complaint, the answering Defendants admit that
Mr. Adem was a “detainee at [the] Butler County Jail in Hamilton, Ohio from July 21, 2020 to
around December 1, 2020,” when he was transferred to a different facility. The answering
Defendants deny for want of knowledge the remaining allegations contained in paragraph 7 of
Plaintiffs’ Complaint.

8. As to paragraph 8 of Plaintiffs’ Complaint, the answering Defendants admit only
that Butler County is a political subdivision of the State of Ohio, governed by a Board of
Commissioners in accordance with Ohio law, and has certain powers and responsibilities vested

in it under Ohio law.

 

ED FISHEL DOWNEY

 

 

 

 

 

7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF up~ 2 Suite 200 (614) 221-8769 FX
tz Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 
 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 3 of 16 PAGEID #: 39

9. The answering Defendants admit the allegations contained in paragraph 9 of
Plaintiffs’ Complaint.

10. The answering Defendants admit the allegations contained in paragraph 10 of
Plaintiffs’ Complaint.

11. The answering Defendants admit the allegations contained in paragraph 11 of
Plaintiffs’ Complaint.

12. The answering Defendants deny the allegations contained in paragraph 12 of
Plaintiffs’ Complaint because the answering Defendants are unaware of an “Officer Bankton,”
and, to the best of the answering Defendants’ knowledge, information, and belief, such an
individual does not exist.

13. Asto paragraph 13 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants deny the allegations contained in paragraph 13 of Plaintiffs’
Complaint.

14. Asto paragraph 14 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants admit that jurisdiction over Plaintiffs’ claims is conferred upon
this Court by 28 U.S.C. §§ 1331 and 1343(a)(3) and (4).

15.  Asto paragraph 15 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response iS
required, the answering Defendants deny that the allegations in Plaintiffs’ Complaint occurred at
the Butler County Jail; however, the answering Defendants admit that “Venue lies properly with

this District pursuant to 28 U.S.C. § 1391(b)[.]”

FISHEL DOWNEY
FD 7775 Walton Parkway (614) 221-1216 PH
R ALBRECHT & RIEPENHOFFi1>~ 3 Suite 200 (614) 221-8769 FX

[~ ““iell Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 4 of 16 PAGEID #: 40

16. The answering Defendants deny for want of knowledge the allegations contained
in paragraph 16 of Plaintiffs’ Complaint.

17. As to paragraph 17 of Plaintiffs’ Complaint, the answering Defendants admit only
that, in the morning of October 20, 2020, Officer Roberts entered Cell 20, which housed Mr.
Bayong and Mr. Adem. The answering Defendants deny the remaining allegations contained in
paragraph 17 of Plaintiffs’ Complaint.

18. As to paragraph 18 of Plaintiffs’ Complaint, the answering Defendants admit only
that “Officers told Mr. Bayong and his cellmate to pack up their belongings because they were to
be” transferred to medical isolation.

19. The answering Defendants deny for want of knowledge the allegations contained
in paragraph 19 of Plaintiffs’ Complaint.

20. The answering Defendants deny the allegations contained in paragraph 20 of
Plaintiffs’ Complaint.

21. The answering Defendants deny the allegations contained in paragraph 21 of
Plaintiffs’ Complaint.

22. As to paragraph 22 of Plaintiffs’ Complaint, the answering Defendants deny the
allegations that “Mr. Bayong was thrown on the ground and beaten,” that “Mr. Adem was also
thrown to the ground, and he was beaten by Officer Blankton and A. Roberts,” and that “[b]lood
from the beating to Mr. Adem’s face soaked into the mask he was wearing during the attack.” The
answering Defendants deny for want of knowledge the remaining allegations contained in
paragraph 22 of Plaintiffs’ Complaint.

23. | The answering Defendants deny the allegations contained in paragraph 23 of

Plaintiffs’ Complaint.

 

 

 

 

 

ED] FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ur~ 4 Suite 200 (614) 221-8769 EX
ud Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 5 of 16 PAGEID #: 41

24. The answering Defendants deny the allegations contained in paragraph 24 of
Plaintiffs’ Complaint.

25. The answering Defendants deny the allegations contained in paragraph 25 of
Plaintiffs’ Complaint.

26. As to paragraph 26 of Plaintiffs’ Complaint, the answering Defendants deny the
allegations that “Corrections Officer Roberts took Mr. Bayong to an empty cell in insolation in H-
pod and, in the presence of two other officers, punched Mr. Bayong with closed fists all over his
face and head.” The answering Defendants also deny the allegation that Mr. Bayong “lost a tooth
from the beatings.” The answering Defendants deny for want of knowledge the remaining
allegations contained in paragraph 26 of Plaintiffs’ Complaint.

27. The answering Defendants deny the allegations contained in paragraph 27 of
Plaintiffs’ Complaint.

28. The answering Defendants deny the allegations contained in paragraph 28 of
Plaintiffs’ Complaint.

29. The answering Defendants deny the allegations contained in paragraph 29 of
Plaintiffs’ Complaint.

30. The answering Defendants deny the allegations contained in paragraph 30 of
Plaintiffs’ Complaint.

31. The answering Defendants deny the allegations contained in paragraph 31 of
Plaintiffs’ Complaint.

32. As to paragraph 32 of Plaintiffs’ Complaint, the answering Defendants deny the
allegations that Mr. Bayong “lost a tooth” and sustained a “black eye” and “swollen” neck from

any October 20, 2020 “incident” with corrections staff. The answering Defendants further deny

 

 

 

 

 

FIsHEL DOWNEY
FD 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ue~ 5 Suite 200 (614) 221-8769 FX
Tad Attorneys at Law New Albany, Ohio 43054 www .fisheldowney.com

 

 
 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 6 of 16 PAGEID #: 42

the allegation that “Mr. Bayong was again assaulted by Officer A. Roberts.” The answering
Defendants deny for want of knowledge the remaining allegations contained in paragraph 32 of
Plaintiffs’ Complaint.

33. The answering Defendants deny the allegations contained in paragraph 33 of
Plaintiffs’ Complaint.

34, The answering Defendants deny the allegations contained in paragraph 34 of
Plaintiffs’ Complaint.

35.  Asto paragraph 35 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants admit only that inmates are under Defendants’ care, custody,
and control while incarcerated at the Butler County Jail. The answering Defendants deny any
remaining allegations contained in paragraph 35 of Plaintiffs’ Complaint.

36. As to paragraph 36 of Plaintiffs’ Complaint, the answering Defendants aver that
they act in compliance with the constitution and applicable state and federal laws and regulations.

37. | The answering Defendants deny the allegations contained in paragraph 37 of
Plaintiffs’ Complaint.

38. As to paragraph 38 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants admit that a contract exists contemplating the confinement of
ICE detainees at the Butler County Jail and, pursuant to such contract, certain requirements apply.
The answering Defendants deny for want of knowledge any remaining allegations contained in

paragraph 38 of Plaintiffs’ Complaint.

 

ED] Fisher Downey 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF up~ 6 Suite 200 (614) 221-8769 FX
Tia Attorneys at Law New Albany, Ohio 43054 www. fisheldowney.com

 

 
 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 7 of 16 PAGEID #: 43

39. As to paragraph 39 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the allegations reference material not attached to the
Complaint, in contravention of Fed. R. Civ. P. 10(c), and such material speaks for itself:

40. As to paragraph 40 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the allegations reference material not attached to the
Complaint, in contravention of Fed. R. Civ. P. 10(c), and such material speaks for itself.

41. Asto paragraph 41 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the allegations reference material not attached to the
Complaint, in contravention of Fed. R. Civ. P. 10(c), and such material speaks for itself.

42.  Asto paragraph 42 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations reference material not attached to the Complaint, in contravention of Fed. R. Civ. P.
10(c), and such material speaks for itself.

43. As to paragraph 43 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the allegations reference material not attached to the
Complaint, in contravention of Fed. R. Civ. P. 10(c), and such material speaks for itself.

44. As to paragraph 44 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations reference material not attached to the Complaint, in contravention of Fed. R. Civ. P.

10(c), and such material speaks for itself.

ED] EisHer Downey 7775 Walton Parkway (614) 221-1216 PH
A ALBRECHT & RIEPENHOFF 11 7 Suite 200 (614) 221-8769 FX

ull Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 8 of 16 PAGEID #: 44

45. As to paragraph 45 of Plaintiffs’ Complaint, the answering Defendants admit only
that officers must submit a written report of any use of force against any detainee within a
reasonable amount of time.

46.  Asto paragraph 46 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations are vague and ambiguous. The answering Defendants admit that the Butler County Jail
has a use of force policy. The answering Defendants deny for want of knowledge any remaining
allegations contained in paragraph 46 of Plaintiffs’ Complaint.

47. The answering Defendants deny the allegations contained in paragraph 47 of
Plaintiffs’ Complaint.

48. The answering Defendants deny the allegations contained in paragraph 48 of
Plaintiffs’ Complaint.

49. The answering Defendants deny the allegations contained in paragraph 49 of
Plaintiffs’ Complaint.

50. The answering Defendants deny each and every allegation contained in
paragraph 50 of Plaintiffs’ Complaint not specifically admitted herein as true.

51. As to paragraph 51 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants deny for want of knowledge the allegations contained in
paragraph 51 of Plaintiffs’ Complaint.

52.  Asto paragraph 52 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants deny for want of knowledge the allegations contained in

paragraph 52 of Plaintiffs’ Complaint.

 

 

 

 

 

 

ED] FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF ur~ 8 Suite 200 (614) 221-8769 FX
tun Attorneys at Law New Albany, Ohio 43054 www. fisheldowney.com

 

 
 

 

 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 9 of 16 PAGEID #: 45

53. As to paragraph 53 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the Fifth and Fourteenth Amendments to the United
States Constitution speak for themselves.

54. As to paragraph 54 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants admit that people in civil immigrant detention possess certain
rights.

55. As to paragraph 55 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the Eighth Amendment to the United States
Constitution speaks for itself.

56. The answering Defendants deny the allegations contained in paragraph 56 of
Plaintiffs’ Complaint.

57. The answering Defendants deny the allegations contained in paragraph 57 of
Plaintiffs’ Complaint.

58. The answering Defendants deny the allegations contained in paragraph 58 of
Plaintiffs’ Complaint.

59. As to paragraph 59 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants deny that “[t]he threat of death and the racist beatings”
occurred at the Butler County Jail by corrections staff. The answering Defendants deny for want

of knowledge any remaining allegations contained in paragraph 59 of Plaintiffs’ Complaint.

FE FISHEL DOWNEY 7775 Walton Parkway (614) 221-1216 PH
A ALBRECHT & RIEPENHOFF up~ 9 Suite 200 (614) 221-8769 EX

ted Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 
 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 10 of 16 PAGEID #: 46

60. As to paragraph 60 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants deny the allegations contained in paragraph 60 of Plaintiffs’
Complaint.

61. The answering Defendants deny the allegations contained in paragraph 61 of
Plaintiffs’ Complaint.

62. The answering Defendants deny each and every allegation contained in
paragraph 62 of Plaintiffs’ Complaint not specifically admitted herein as true.

63.  Asto paragraph 63 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that the Fifth, Eighth, and Fourteenth Amendments to the
United States Constitution speak for themselves. The answering Defendants deny for want of
knowledge any remaining allegations contained in paragraph 63 of Plaintiffs’ Complaint.

64. As to paragraph 64 of Plaintiffs’ Complaint, the answering Defendants aver that the
allegations state legal conclusions to which no response is required. To the extent a response is
required, the answering Defendants aver that they act in compliance with the constitution and
applicable state and federal laws and regulations. The answering Defendants deny for want of
knowledge any remaining allegations contained in paragraph 64 of Plaintiffs’ Complaint.

65. The answering Defendants deny the allegations contained in paragraph 65 of
Plaintiffs’ Complaint.

66. The answering Defendants deny the allegations contained in paragraph 66 of

Plaintiffs’ Complaint.

FISHEL DOWNEY
FD 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF u~ 10 Suite 200 (614) 221-8769 EX

ied! Attorneys at Law New Albany, Ohio 43054 www. fisheldowney.com

 

 

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 11 of 16 PAGEID #: 47

67. | The answering Defendants deny the allegations contained in paragraph 67 of
Plaintiffs’ Complaint.
68. | The answering Defendants deny the allegations contained in paragraph 68 of
Plaintiffs’ Complaint.
69. The answering Defendants deny each and every allegation contained in Plaintiffs’
Complaint not specifically admitted herein as true.
FIRST DEFENSE
70. Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.
SECOND DEFENSE
71. Plaintiffs have or may have failed to exhaust all administrative remedies.
THIRD DEFENSE
72. The conduct of one or both Plaintiffs, in whole or in part, bars Plaintiffs’ claims for
relief.
FOURTH DEFENSE

73. Plaintiffs’ Complaint is barred, in whole or in part, by the doctrine of consent.

 

 

 

 

 

FIFTH DEFENSE
74. Plaintiffs’ claims are barred because Plaintiffs assumed the risk of the injuries that
are alleged to exist.
SIXTH DEFENSE
75. Plaintiffs are barred from relief due to the extent and degree of Plaintiffs’ own
negligence.

 

 

 
 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 12 of 16 PAGEID #: 48

SEVENTH DEFENSE
76. Plaintiffs’ claims may be barred, in whole or in part, by a failure to mitigate
damages.
EIGHTH DEFENSE

77. Plaintiffs’ claims may be barred by their failure to join any party or parties under
Rule 19 and/or 19.1.
NINTH DEFENSE
78. Plaintiffs’ claims may be barred, in whole or in part, by a lack of capacity and/or
standing to seek the relief for which they pray, or because this matter as brought is non-justiciable.
TENTH DEFENSE
79. Plaintiffs’ claims for damages may be barred, in whole or in part, by prior to,
subsequent intervening, or superseding acts, omissions or causes, and/or by the acts or omissions
of individuals or entities over whom the answering Defendants had no control or right of control.
ELEVENTH DEFENSE
80. The answering Defendants are entitled to immunity, including statutory, absolute,
and qualified immunity, and also immunity from punitive damages.
TWELFTH DEFENSE
81. Plaintiffs’ claims against the answering Defendants are expressly subject to, barred
or limited by the provisions of Ohio’s Political Subdivision Tort Immunity Statute, Ohio Revised
Code Chapter 2744.
THIRTEENTH DEFENSE
82. Plaintiffs’ Complaint fails to state facts sufficient to entitle Plaintiffs to an award

of punitive damages against the answering Defendants.

FD FisHEL DOWNEY 7775 Walton Parkway (614) 221-1216 PH
AR ALBRECHT & RIEPENHOFF 11? 12 Suite 200 (614) 221-8769 FX

 

 

tu Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 13 of 16 PAGEID #: 49

FOURTEENTH DEFENSE
83. Plaintiffs’ claims for punitive damages cannot be sustained because the conduct of
the answering Defendants did not show complete indifference to or conscious disregard for the
safety of others.
FIFTEENTH DEFENSE
84. Plaintiffs’ claims for punitive damages are expressly barred by the provisions of
Ohio’s Political Subdivision Tort Immunity Statute, Ohio Revised Code Chapter 2744.
SIXTEENTH DEFENSE
85. To the extent Plaintiffs seek punitive damages or exemplary damages against the
answering Defendants, an award of those types is contrary to the United States and Ohio
Constitutions, as well as federal and state statutes, and is therefore not available to Plaintiffs.
SEVENTEENTH DEFENSE
86. The answering Defendants are entitled to a setoff of damages and/or limitation of
damages pursuant to federal and state statutes.
EIGHTEENTH DEFENSE
87. Plaintiffs are barred from relief because the answering Defendants acted in good
faith.
NINETEENTH DEFENSE
88. Plaintiffs are barred from relief because the answering Defendants acted lawfully
at all times.
TWENTIETH DEFENSE

89. Plaintiffs’ claims may be barred by applicable statutes of limitations.

 

 

 

 

ED] FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
ALBRECHT & RIEPENHOFF u~ 13 Suite 200 (614) 221-8769 FX

 

 

 

AR Attorneys at Law New Albany, Ohio 43054 www.fisheldowncy.com

 
 

 

Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 14 of 16 PAGEID #: 50

TWENTY-FIRST DEFENSE
90. Plaintiffs’ claims against the answering Defendants may be expressly subject to,
barred, or limited by the provisions of the Prison Litigation Reform Act, 42 U.S.C. §1997e.
TWENTY-SECOND DEFENSE
91. Plaintiffs’ claims may be impacted by the Prison Litigation Reform Act, including
any authorization of attorney’s fees.
TWENTY-THIRD DEFENSE
92. Plaintiffs’ claims are barred against the answering Defendants because the
answering Defendants did not proximately cause any injury to either Plaintiff.
TWENTY-FOURTH DEFENSE
93. To the extent Plaintiffs seek a preliminary injunction, Plaintiffs failed to properly
move.
TWENTY-FIFTH DEFENSE
94. Plaintiffs name a Defendant(s), “Officer Blankton” and “Officer Bankton,” who
either does not exist or whose name is spelled incorrectly.
TWENTY-SIXTH DEFENSE
95. The answering Defendants hereby give notice that they intend to rely upon and
utilize any other affirmative defenses that might become available or apparent during the course
of discovery and hereby reserve the right to amend this Answer to assert such defense or defenses.
WHEREFORE, Defendants County of Butler, Ohio, the Butler County Board of
Commissioners, the Butler County Jail, and Corrections Officers A. Roberts, L. Browning, and
“Blankton” demand that Plaintiffs’ claims against these Defendants be dismissed in their entirety

and with prejudice.

 

 

FD FIsHEL DOWNEY 7775 Walton Parkway (614) 221-1216 PH
R ALBRECHT & RIEPENHOFF u1p~ 14 Suite 200 (614) 221-8769 EX
[“— “<i Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 15 of 16 PAGEID #: 51

Respectfully Submitted,

s/ Daniel T. Downey

Daniel T. Downey (0063753)

Angelica M. Jarmusz (0092249)

FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
7775 Walton Parkway, Suite 200

New Albany, Ohio 43054

(614) 221-1216 - Telephone

(614) 221-8769 - Facsimile
ddowney(@fisheldowney.com
ajarmusz@fisheldowney.com

Attorneys for Defendants, County of Butler, Ohio,
the Butler County Board of Commissioners, Butler
County Jail, and Corrections Officers A. Roberts, L.
Browning, and “Blankton”

JURY DEMAND

Defendants hereby demand a trial by jury on all issues herein triable.

s/ Daniel T. Downey

Daniel T. Downey (0063753)

FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
Attorney for Defendants, County of Butler, Ohio,
the Butler County Board of Commissioners, Butler
County Jail, and Corrections Officers A. Roberts, L.
Browning, and “Blankton”

 

 

 

 

 

ED] Eisner Downey 7775 Walton Parkway (614) 221-1216 PH
ALBRECHT & RIEPENHOFF ur 15 Suite 200 (614) 221-8769 FX
AR Attorneys at Law oo New Albany, Ohio 43054 www.fisheldowney.com

 

 

 
Case: 1:20-cv-00989-TSB Doc #: 8 Filed: 04/13/21 Page: 16 of 16 PAGEID #: 52

CERTIFICATE OF SERVICE

The undersigned hereby certifies that the foregoing Answer of Defendants County of
Butler, Ohio, the Butler County Board of Commissioners, Butler County Jail, and Corrections
Officers A. Roberts, L. Browning, and Blankton was served, via the Court’s CM/ECF system,
upon all counsel this 13" day of April 2021

s/ Daniel T. Downey

Daniel T. Downey (0063753)

FISHEL DOWNEY ALBRECHT & RIEPENHOFF LLP
Attorney for Defendants, County of Butler, Ohio,
the Butler County Board of Commissioners, Butler
County Jail, and Corrections Officers A. Roberts, L.
Browning, and “Blankton”

CORSA Litigation \Butler\Bayong\Pleadings (Word)\Answer.docx

 

 

 

 

 

ED] FisHer Downey 7775 Walton Parkway (614) 221-1216 PH
ALBRECHT & RIEPENHOFF u1>~ 16 Suite 200 (614) 221-8769 FX
AR Attorneys at Law New Albany, Ohio 43054 www.fisheldowney.com

 

 

 
